
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.15


CROCS, INC.
AMENDED AND RESTATED 2007 SENIOR EXECUTIVE
DEFERRED COMPENSATION PLAN


        1.    Purpose.    

        Crocs, Inc. (the "Company") hereby adopts the Crocs, Inc. Amended and
Restated 2007 Senior Executive Deferred Compensation Plan (as amended and
restated, the "Plan"). This Amended and Restated Plan is adopted to clarify and
amend the Crocs, Inc. 2007 Senior Executive Deferred Compensation Plan. The Plan
sets forth the terms of an unfunded deferred compensation plan for a select
group of management and highly compensated employees of the Company as
designated or to be designated by the Compensation Committee (the "Committee")
of the Board of Directors of the Company (the "Participants"). It is intended
that the Plan constitute an unfunded "top hat plan" for purposes of the Employee
Retirement Income Security Act of 1974, as amended ("ERISA"). The Plan is
intended to provide for the deferral of portions of performance bonuses
("Performance Bonuses") awarded pursuant to the Bonus Plan approved by the
Committee on March 30, 2007 by the Company to Participants for the year ended
December 31, 2007 (the "2007 Performance Period"), Performance Bonuses to be
awarded in future years, and other compensation payable to Participants as
determined by the Committee. The Plan shall be administered and construed in
accordance with Section 409A of the Code and any administrative guidance issued
thereunder.

        2.    Definitions.    

        The following terms used in the Plan shall have the meanings set forth
below:

        (a)   "2007 Performance Period" shall have the meaning set forth in
Section 1.

        (b)   "Affiliate" means, with respect to the Company, any entity
directly or indirectly controlling, controlled by, or under common control with
the Company or any other entity designated by the Board in which the Company or
an Affiliate has an interest.

        (c)   "Award Agreement" shall mean any agreement between the Company and
a Participant for the payment to the Participant of compensation that is
deferred under this Plan.

        (d)   "Beneficiary" shall mean any person, persons, trust or other
entity designated by a Participant to receive benefits, if any, under the Plan
upon such Participant's death. No designation or change in designation of a
Beneficiary shall be effective until received and acknowledged in writing by the
Committee or Plan Administrator.

        (e)   "Board" shall mean the Board of Directors of the Company

        (f)    "Change in Control" shall mean a change in the ownership or
effective control of the Company, or in the ownership of a substantial portion
of its assets, within the meaning of Section 409A(a)(2)(A)(v) and Treasury
Regulations § 1.409A-3(i)(5).

        (g)   "Claimant" shall have the meaning set forth in Section 9(a).

        (h)   "Code" shall mean the Internal Revenue Code of 1986, as amended,
and Treasury Regulations issued thereunder.

        (i)    "Committee" shall have the meaning set forth in Section 1.

        (j)    "Company" shall mean Crocs, Inc., any successor to all or a major
portion of the Company's assets or business that assumes the obligations of the
Company, and any other corporation or unincorporated trade or business that has
adopted the Plan with the approval of the Company, and is a member of the same
controlled group of corporations or the same group of trades or businesses under
common control (within the meaning of Code sections 414(b) and 414(c) as
modified by Code section 415(h)) as the Company, or an affiliated service group
(as defined in Code section 414(m)) which includes the Company, or any other
entity required to be aggregated with the Company pursuant

--------------------------------------------------------------------------------




to regulations under Code sections 414(o) and 409A or any other affiliated
entity that is designated by the Company as eligible to adopt the Plan.

        (k)   "Deferral Account" shall mean the recordkeeping account, and any
sub-accounts if determined by the Committee or the Plan Administrator to be
necessary or appropriate for the proper administration of the Plan, established
and maintained by the Company in the name of a Participant as provided in
Section 4(b) for compensation payable to a Participant pursuant to a Deferral
Agreement.

        (l)    "Deferral Agreement" shall mean an agreement executed by the
Participant and the Company, in such form as approved by the Committee or the
Plan Administrator, and as may be revised from time to time with respect to any
one or more Participants by or at the direction of the Committee or Plan
Administrator, whereby (A) the Participant (i) agrees to receive certain types
of compensation in the future pursuant to the provisions of this Plan,
(ii) elects to defer future compensation such Participant would otherwise be
entitled to receive in cash from the Company, including an amount or percentage
of compensation to be deferred, and/or (iii) makes such other elections as are
permitted and provides such other information as is required under the Plan, and
(B) the Participant specifies a schedule according to which the Participant will
receive payout of his or her compensation that is payable in the future under
this Plan. Each Deferral Agreement shall be consistent with this Plan and shall
incorporate by its terms the provisions of this Plan.

        (m)  "Deferral Day" shall mean, for each Participant, the day on which
the Company is required, by the terms of the applicable Deferral Agreement form
or any other agreement between the Participant and the Company, to credit an
amount to the Participant's Deferral Account under this Plan.

        (n)   "Disabled" shall mean a Participant who (i) is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months; or
(ii) is, by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of the Participant's employer. This
definition shall be construed and administered in accordance with the
requirements of Code Section 409A(a)(2)(C) and Treasury Regulations
§ 1.409A-3(i)(4).

        (o)   "ERISA" shall have the meaning set forth in Section 1.

        (p)   "Fair Market Value" shall mean, on a given date of valuation,
(i) with respect to any mutual fund, the closing net asset value as reported in
The Wall Street Journal with respect to the date of valuation and (ii) with
respect to a security traded on a national securities exchange or the NASDAQ
National Market, the closing price on the date of valuation as reported in The
Wall Street Journal.

        (q)   "Hypothetical Investments" shall have the meaning set forth in
Section 4(d).

        (r)   "Involuntary Separation from Service" shall have the meaning set
forth in Treasury Regulations § 1.409A-1(n).

        (s)   "Manager" shall have the meaning set forth in Section 4(d).

        (t)    "Officers" shall mean the officers of the Company and its
Affiliates.

        (u)   "Participant" shall have the meaning set forth in Section 1.
Participants will include individuals who are eligible to receive Performance
Bonuses for the 2007 Performance Period.

        (v)   "Performance Bonus" shall have the meaning set forth in Section 1.

        (w)  "Plan" shall mean this Crocs, Inc. 2007 Senior Executive Deferred
Compensation Plan.

2

--------------------------------------------------------------------------------



        (x)   "Plan Administrator" shall mean the Plan Administrator, if any,
appointed pursuant to Section 3(a).

        (y)   "Released Party" shall have the meaning set forth in
Section 8(b)(iv).

        (z)   "Separation from Service" shall mean the cessation of employment
with the Company. This definition shall be construed and administered in
accordance with the requirements of Code Section 409A(a)(2)(A)(i) and Treasury
Regulations § 1.409A-1(h).

        (aa) "Specified Employee" shall mean a key employee (as defined in Code
Section 416(i) without regard to paragraph 5 thereof) of the Company or its
affiliates, for so long as any of its stock is publicly traded on an established
securities market or otherwise. This definition shall be construed and
administered in accordance with the requirements of Code
Section 409A(a)(2)(B)(i) and Treasury Regulations § 1.409A-1(i).

        (bb) "Target Bonus" shall mean the target Performance Bonus for each
Participant as determined by the Board or the Committee.

        (cc) "Trust" shall mean any trust or trusts established or designated by
the Company pursuant to Section 5(a) to hold assets in connection with the Plan.

        (dd) "Trustee" shall have the meaning set forth in Section 5(a).

        (ee) "Unforeseeable Emergency" shall mean a severe financial hardship to
a Participant resulting from an illness or accident of the Participant, the
Participant's Spouse, the Participant's beneficiary or a dependent (as defined
in Section 152(a) of the Code) of the Participant, loss of the Participant's
property due to casualty, or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant. This definition shall be construed and administered in accordance
with the requirements of Code Section 409A(a)(2)(B)(ii) and Treasury Regulations
§1.409A-3(i)(3).

        (ff)  "Unvested Account List" shall have the meaning set forth in
Section 4(d).

        (gg) "Unvested Balance" shall have the meaning set forth in
Section 4(k).

        (hh) "Vested Account List" shall have the meaning set forth in
Section 4(d).

(ii)"Voluntary Separation from Service" shall mean any Separation from Service
that is not an Involuntary Separation from Service.

        3.    Authority and Administration of the Committee and Plan
Administrator.    

        (a)   Authorization of Committee or Plan Administrator.    The Committee
shall administer the Plan and may select one or more persons to serve as the
Plan Administrator. The Plan Administrator shall have authority to perform any
act that the Committee is entitled to perform under this Plan, except to the
extent that the Committee specifies limitations on the Plan Administrator's
authority. The initial Plan Administrator shall be the Company's Chief Financial
Officer. Any person selected to serve as the Plan Administrator may, but need
not, be a Committee member or an officer or employee of the Company. However, if
a person serving as Plan Administrator or a member of the Committee is a
Participant, such person may not decide or vote on a matter affecting his
interest as a Participant.

        (b)   Administration by Committee or Plan Administrator.    The
Committee or Plan Administrator shall administer the Plan in accordance with its
terms, and shall have all powers necessary to accomplish such purpose, including
the power and authority to reasonably construe and interpret the Plan, to
reasonably define the terms used herein, to reasonably prescribe, amend and
rescind rules and regulations, agreements, forms, and notices relating to the
administration of the Plan, and to make all other determinations reasonably
necessary or advisable for the administration of the Plan. The

3

--------------------------------------------------------------------------------




Committee or Plan Administrator may appoint additional agents and delegate
thereto powers and duties under the Plan.

        4.    Deferral Agreements and Deferral Accounts.    

        (a)   Deferral Agreement.    The Company and any Participant may agree
to defer all or a portion of his or her compensation, under the terms provided
in any Deferral Agreement form provided to the Participant in accordance with
the Plan, by executing a completed Deferral Agreement. An election to defer
compensation for a taxable year pursuant to a Deferral Agreement must be made
not later than the close of the preceding taxable year, or at such other time
provided in Treasury Regulations issued under Code Section 409A (or earlier date
specified in the applicable Deferral Agreement form); provided that, in the case
of the first year in which a Participant becomes eligible to participate in the
Plan within the meaning of Code Section 409A and applicable administrative
guidance, such election may be made with respect to services to be performed
subsequent to the election within 30 days after the date the Participant becomes
eligible to participate in the Plan (or earlier date specified in the applicable
Deferral Agreement form); and, in the case of any performance-based compensation
based on services performed over a period of at least twelve (12) months, such
election may be made no later than six (6) months before the end of the period
(or the earliest of such date, the day immediately prior to the date such
compensation has become reasonably ascertainable, or date specified in the
applicable Deferral Agreement form) provided that the Participant is
continuously employed from the date that the applicable performance criteria are
established through the date of the election. The Deferral Agreement form shall
establish for each Participant the amount and type of compensation (including
bonuses and/or salary) that may or shall be deferred pursuant to the Plan and
such determination will be reflected on the relevant Deferral Agreement form,
and may establish maximum or minimum amounts of aggregate deferrals that may be
elected for a Participant. A Participant shall not be entitled to vary any term
that is set forth in the Deferral Agreement form except to the extent that the
form of Deferral Agreement itself permits variations.

        (b)   Establishment of Deferral Accounts.    The Committee or Plan
Administrator shall establish a Deferral Account for each Participant. Each
Deferral Account shall be maintained for the Participant solely as a bookkeeping
entry by the Company to evidence unfunded obligations of the Company. For the
2007 Performance Period, Performance Bonuses in excess of 200% of the
Participant's Target Bonus (together with hypothetical earnings thereon) will be
deferred under the Plan and will vest ratably on a quarterly basis from
December 31, 2007 through December 31, 2010 so that the fraction of the unvested
balance thereof that vests on each calendar quarter ending after December 31,
2007 shall be equal to 1 divided by the number of calendar quarters beginning
with such calendar quarter and ending before January 1, 2011; provided that any
unvested balance thereof shall vest upon the death or Disability of the
Participant or upon a Change in Control. All other compensation of a Participant
that is deferred under the Plan will be 100% vested except as otherwise provided
by the Committee in connection with the award of such compensation. A
Participant's Deferral Account shall be credited with the amounts required to be
credited to the Participant's Deferral Account pursuant to the Participant's
initial Deferral Agreement or pursuant to any subsequent Deferral Agreement
entered into by that Participant and the Company, in each case, less the amount
of federal, state or local tax required by law to be withheld with respect to
such amounts, unless such withholding is provided from another source, and shall
be adjusted for Hypothetical Investment results as described herein.

4

--------------------------------------------------------------------------------



        (c)    Rabbi Trust.    A rabbi trust (the "Trust") will be established
in connection with the Plan. The Company will transfer to the Trust cash in the
amount of the aggregate amounts deferred. The Trust will be irrevocable and will
terminate on the earlier to occur of (i) all funds having been distributed from
the Trust, or (ii) the date all obligations under the Plan have been satisfied.
The Trust will provide that the assets of the Trust will be distributed only to
or for the benefit of the Participants or their beneficiaries unless the
insolvency provisions of the Trust apply, in which case, the Participants will
become general creditors of the Company; provided that, upon Separation from
Service of a Participant, the Trustee shall distribute to the Company a portion
of the Trust equal to any unvested portion of the Participant's Deferral
Account. The Company will be authorized to distribute part or all of a
Participant's deferred compensation in marketable securities, to be selected by
the Committee or Plan Administrator, rather than in cash. The Company will
appoint an independent trustee for the Trust. The Committee shall select the
initial independent trustee.

        (d)    Hypothetical Investments and Managers.    Subject to the
provisions of Section 4(g), amounts credited to a Deferral Account shall be
deemed to be invested in one or more hypothetical investments ("Hypothetical
Investments"). Each Participant shall select an investment manager (a "Manager")
from a list established by the Committee or Plan Administrator, and the Manager
will then select Hypothetical Investments on the Participant's behalf. A
Participant may select a successor Manager from such list of Managers from time
to time. For the unvested portion of a Participant's Deferral Account, a Manager
may select Hypothetical Investments from a list of investments selected from
time to time by the Committee or Plan Administrator (the "Unvested Account
List"), and subject to any limitation on permissible allocations among groups of
Hypothetical Investments that the Committee or Plan Administrator may establish.
For the vested portion of a Participant's Deferral Account (which shall be
accounted for in a separate vested subaccount pursuant to Section 4(k)), a
Manager may select Hypothetical Investments from a list of publicly available
mutual funds, publicly traded stock and bonds selected from time to time by the
Committee or Plan Administrator (the "Vested Account List"). No Hypothetical
Investments may be made in any debt or equity issued by the Company or its
Affiliates. The Committee or Plan Administrator shall consider requests from any
Participant to add to the list of Managers and/or to the Vested Account List,
and shall satisfy such requests if they are reasonably acceptable to the
Committee or Plan Administrator. The Committee or Plan Administrator may change
or discontinue any Hypothetical Investment or Manager if reasonably necessary to
satisfy business objectives of the Company or its Affiliates; provided that,
following a Change in Control, neither the Committee nor the Plan Administrator
may change or modify the investment options existing immediately prior to such
Change in Control in any manner that is adverse to the Participants. In any
case, the Trust may (but will not be required to) make actual investments that
mirror a Participant's Hypothetical Investments.

        (e)    List of Hypothetical Investments and Managers.    An initial list
of Managers, an initial Unvested Account List, and an initial Vested Account
List shall be established by the Board, the Committee or the Plan Administrator
and each such list shall be provided to each Participant in connection with the
initial Deferral Agreement.

        (f)    Investment of Deferral Accounts.    As provided in Sections 4(d),
each Deferral Account shall be deemed to be invested in one or more Hypothetical
Investments as of the date of the deferral or credit, as the case may be. The
amounts of hypothetical income, appreciation and depreciation in value of the
Hypothetical Investments shall be credited and debited to, or otherwise
reflected in, such Deferral Account from time to time in accordance with
procedures established by the Committee or Plan Administrator. Unless otherwise
determined by the Committee or Plan Administrator, amounts credited to a
Deferral Account shall be deemed invested in Hypothetical Investments as of the
date so credited. Each Participant shall assume the investment risk of the
Hypothetical Investments.

        (g)    Allocation and Reallocation of Hypothetical Investments.    A
Manager may allocate and reallocate amounts credited to a Participant's Deferral
Account to one or more of the Hypothetical

5

--------------------------------------------------------------------------------




Investments authorized under the Plan with such frequency as determined by the
Committee or the Plan Administrator. Subject to the rules established by the
Committee or Plan Administrator, a Manager may reallocate amounts credited to a
Participant's Deferral Account to other Hypothetical Investments by filing with
the Committee or Plan Administrator a notice, in such form as may be specified
by the Committee or Plan Administrator. No Participant shall have the right, at
any time, to direct a Manager to enter into specific transactions in connection
with his or her Deferral Account; provided that this provision shall not
prohibit the Participant from communicating with the Manager regarding
Hypothetical Investments, including communication regarding preferred
Hypothetical Investment objectives. Each Manager shall have the power to acquire
and dispose of such Hypothetical Investments as the Manager determines necessary
in connection with its portfolio. The Committee or Plan Administrator may
restrict or prohibit reallocation of amounts deemed invested in specified
Hypothetical Investments or invested by specified Managers to comply with
applicable law or regulation.

        (h)    No Actual Investment.    Notwithstanding any other provision of
this Plan that may be interpreted to the contrary, the Hypothetical Investments
are to be used for measurement purposes only. A Participant's election of any
such Hypothetical Investments, the allocation of such Hypothetical Investments
to his or her Deferral Account, the calculation of additional amounts and the
crediting or debiting of such amounts to a Participant's Deferral Account shall
not be considered or construed in any manner as an actual investment of his or
her Deferral Account in any such Hypothetical Investments. In the event that the
Committee, in its discretion, decides to cause the Trustee to invest funds in
any or all of the Hypothetical Investments, no Participant shall have any rights
in or to such investments themselves. Without limiting the foregoing, a
Participant's Deferral Account shall at all times be a bookkeeping entry only
and shall not represent any investment made on his or her behalf by the Company
or the Trust. The Participant shall at all times remain an unsecured creditor of
the Company.

        (i)    Forfeiture of Unvested Portions of Deferral Accounts Upon
Separation from Service.    Upon a Participant's Separation from Service, any
unvested portion of the Participant's Deferral Account (excluding the portion,
if any, that vests as a result of such termination) shall be forfeited and
terminated in accordance with the applicable Deferral Agreement, except as
otherwise determined by the Committee in its sole and absolute discretion.

        (j)    Change in Law.    If a future change in law would, in the
judgment of the Committee or Plan Administrator, likely accelerate taxation to a
Participant of amounts that would be credited to the Participant's Deferral
Account in the future under the Participant's Deferral Agreement, the Company
and the Participant will attempt to amend the Plan to satisfy the requirements
of the change in law and, unless and until such an amendment is agreed to,
Company shall cease deferrals under this Deferral Agreement on the effective
date of such change in law; provided however, the Company shall not cease
deferrals if such cessation would violate the provisions of Code Section 409A.

        (k)    Separate Maintenance of Vested Subaccounts.    A separate vested
subaccount shall be established and maintained for each Participant who either
(a) elects to defer amounts of salary and/or cash bonus payments pursuant to a
Deferral Agreement, or (b) becomes vested in a portion of the unvested balance
of the Participant's Deferral Account (the "Unvested Balance"). A Participant's
vested subaccount shall constitute part of the Participant's Deferral Account.
Whenever a portion of a Participant's Unvested Balance becomes vested, the
portion that becomes vested shall be transferred to the Participant's separate
vested subaccount. If a Participant elects to defer amounts of salary and cash
bonus pursuant to a Deferral Agreement, the deferral salary and cash bonus shall
be accounted for in the Participant's separate vested subaccount. The amounts of
hypothetical income, appreciation and depreciation in value of the Hypothetical
Investments of amounts in a vested subaccount shall be credited and debited to,
or otherwise reflected in, such vested subaccount from time to time in
accordance with procedures established by the Committee or Plan Administrator.
Unless otherwise

6

--------------------------------------------------------------------------------




determined by the Committee or Plan Administrator, amounts credited to a vested
subaccount shall be deemed invested in Hypothetical Investments as of the date
so credited.

        5.    Establishment of Trust.    

        (a)    The Trust Agreement.    The Company will enter into a Trust
Agreement for the Plan, providing for the establishment of a trust to be held
and administered by an independent trustee (the "Trustee") designated in the
Trust Agreement (the "Trust"). The Trustee shall be the agent for purposes of
such duties delegated to the Trustee by the Committee or Plan Administrator as
set forth in the Trust Agreement.

        (b)    Funding the Trust.    On the relevant Deferral Day, the Company
shall deposit into the Trust cash or other assets, as specified in the
applicable Deferral Agreement, equal to the aggregate amount required to be
credited to the Participant's Deferral Account for that Deferral Day, less
applicable taxes required to be withheld, if any. The assets of the Trust shall
remain subject to the claims of the general creditors of the Company in the
event of an insolvency of the Company. Assets of the Trust shall at all times be
located within the United States.

        (c)    Taxes and Expenses of the Trust.    The Committee and the Plan
Administrator shall make all investment decisions for the Trust, and no
Participant shall be entitled to direct any investments of the Trust. All taxes
on any gains and losses from the investment of the assets of the Trust shall be
recognized by the Company and the taxes thereon shall be paid by the Company and
shall not be recovered from the Deferral Accounts or the Trust. The third-party
administrative expenses of the Plan and the Trust, including expenses charged by
the Trustee to establish the Trust and the Trustee's annual fee per Deferral
Account, shall be paid by the Company, and shall neither be payable by Trustee
from the Trust nor reduce any Deferral Accounts; provided that any Managers'
fees or other expenses incurred with respect to particular Hypothetical
Investment or any asset of the Trust which corresponds to a particular
Hypothetical Investment shall be charged to the Deferral Account that is deemed
invested in such Hypothetical Investment. No part of the Company's internal
expenses to administer the Plan, including overhead expenses, shall be charged
to the Trust or the Deferral Accounts.

        6.    Settlement of Deferral Accounts.    

        (a)    Payout Elections.    The Company shall pay or direct the Trustee
to pay the net amount credited to a Deferral Account as elected by the
Participant in the Participant's Deferral Agreement in accordance with the
provisions of this Plan or as provided in an Award Agreement. A Participant
shall be required to select one of the payout alternatives set forth in the form
of Deferral Agreement provided to the Participant by the Plan Administrator.
Except for payouts due to the death, Disability, Unforeseeable Emergency,
Separation from Service of the Participant, or Change in Control, no payout of
amounts credited to a Participant's Deferral Account shall occur prior to the
fifteenth (15th) day of the first January following the calendar year of the
Participant's Separation from Service with the Company, or, if later and if the
Participant is then a Specified Employee, the first business day that is at
least six (6) months after the termination of employment, except to the extent
that a payment at an earlier date will not result in the imposition of
additional tax and interest under IRC Section 409A. The Committee or Plan
Administrator may allow a Participant to modify the Participant's Payout
election if, and only to the extent that, the modification will not result in
the imposition of additional taxes pursuant to transitional guidance issued by
the IRS under Code Section 409A. The Committee or Plan Administrator may, in its
sole discretion, allow a Participant to redefer the payout of his Deferral
Account one or more times; provided, that (i) such redeferral may not take
effect until at least twelve (12) months after the date on which such election
is made; (ii) in the case of an election related to any payment other than a
payment that would be made upon the Participant's death, Disability, or the
occurrence of an Unforeseeable Emergency, the first payment with respect to
which such election is made must be deferred for a period of not less than five
(5) years from the date such payment would otherwise have been made; and
(iii) any election that would affect a scheduled payout may be made

7

--------------------------------------------------------------------------------




not less than twelve (12) months prior to the date of the first scheduled payout
date. The preceding restrictions on redeferrals shall be construed and
administered in accordance with the requirements of Code Section 409A(a)(4)(C)
and Treasury Regulations § 1.409A-2(b). No Participant shall be entitled to
accelerate the time or schedule of any payment under the Plan, except where an
acceleration would not result in the imposition of additional tax under Code
Section 409A.

        (b)    Payment in Cash or Securities.    The Company shall settle a
Participant's Deferral Account, and discharge all of its obligations to pay
deferred compensation under the Plan with respect to such Deferral Account, by
payment of cash in an amount equal to or, at the option of the Committee, in
marketable securities selected by the Committee with a Fair Market Value equal
to the net amount credited to the applicable Deferral Account. Any such
distributions to a Participant shall reduce the Company's obligations under the
Plan to such Participant. The Company's obligation under the Plan may be
satisfied by distributions from the Trust.

        (c)    Timing of Payments.    

          (i)  Payments in settlement of a Participant's Deferral Account may be
distributed no earlier than the Participant's Separation from Service,
Disability, death, a specified time (or pursuant to a fixed schedule) specified
in the applicable Deferral Agreement, Change in Control as specified in the
applicable Deferral Agreement, or the occurrence of an Unforeseeable Emergency.
A payment on account of a Voluntary Separation from Service may not be made
before the date, which is six (6) months after the date of Separation from
Service, except to the extent that a payment at an earlier date will not result
in the imposition of additional tax under IRC Section 409A.

         (ii)  Payments in settlement of a Deferral Account shall be made as
soon as practicable after the date or dates (including upon the occurrence of
specified events), and in such number of installments, as directed by the
Participant in the Participant's Deferral Agreement, unless otherwise provided
in this Section 6. All amounts needed for a payment shall be deemed withdrawn
from the Hypothetical Investments as close in time as is practicable to the
requested payment date. If a Participant has elected to receive installment
payments, the amount of the distribution payable is based upon the value of the
Deferral Account at the time of the installment payment date and shall act to
reduce Hypothetical Investments in the following order: (A) cash and money
market accounts, and (B) each other Hypothetical Investment on a pro rata basis,
based on the value of the Participant's Deferral Account. For purposes of a
redeferral election as permitted under this Section 6, the right to receive
installment payments shall be treated as a right to receive a series of separate
payments. If a Participant has elected to receive partial payments of the amount
in his or her Deferral Account, unpaid balances shall continue to be deemed to
be invested in the Hypothetical Investments that such Participant has designated
pursuant to Section 4(d) or 4(f).

        (d)    Distribution on Death.    In the event of a Participant's death
prior to the payment of all net amounts credited to his or her Deferral Account,
the net vested amount credited to a Participant's Deferral Account (including
the amount that vests as a result of Participant's death) shall be paid to the
Participant's designated Beneficiary in a single lump sum as soon as practicable
after the Participant's death. If a Participant fails to designate a Beneficiary
or if all designated Beneficiaries predecease the Participant or die prior to
complete distribution of the Participant's benefits, the Participant's
designated Beneficiary shall be the executor or personal representative of the
Participant's estate, if a probate proceeding is open at the time for the
distribution(s), and otherwise shall be the person(s) who would be entitled to
the distribution(s) under the Participant's last will and /or revocable trust
(if such will distributes the residuary estate to such trust) and otherwise to
the person(s) who would inherit the Participant's property under the law of the
Participant's last domicile. If the Committee or Plan Administrator has any
doubt as to the proper Beneficiary to receive payments pursuant to this Plan,
the Committee or Plan Administrator shall have the right, exercisable in its

8

--------------------------------------------------------------------------------



discretion, to withhold such payments until this matter is resolved to the
Committee's or Plan Administrator's satisfaction. The payment of benefits under
the Plan to a Beneficiary shall fully and completely discharge the Company from
all further obligations under this Plan with respect to the Participant, and
such Participant's interest in the Plan shall terminate upon such full payment
of benefits.

        (e)    Distribution on Disability.    Irrespective of any elections made
by a Participant, if the Committee or Plan Administrator determines that a
Participant has become Disabled, the net vested amount credited to a
Participant's Deferral Account (including the amount that vests as a result of
Participant's Disability) shall be paid out in a single lump sum to the
Participant.

        (f)    Distribution on Unforeseeable Emergency.    Other provisions of
the Plan notwithstanding, if the Committee or Plan Administrator determines that
the Participant has an Unforeseeable Emergency, the Committee or Plan
Administrator shall direct the immediate lump sum payment to the Participant of
vested amounts that the Committee or Plan Administrator determines to be
necessary to satisfy such Unforeseeable Emergency plus amounts necessary to pay
taxes reasonably anticipated as a result of the distribution, after taking into
account the extent to which such Unforeseeable Emergency is or may be relieved
through reimbursement, compensation by insurance, any additional compensation
that is available due to the cancellation of a deferral election upon a payment
due to an unforeseeable emergency, or otherwise or by liquidation of the
Participant's assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship). The preceding sentence shall be
construed and administered in accordance with the requirements of Code
Section 409A(a)(2)(B)(ii) and Treasury Regulations § 1.409A-3(i)(3). If the
Committee determines that a Participant has suffered an Unforeseeable Emergency,
the Plan Administrator shall authorize the cessation of deferrals by such
Participant under the Plan.

        (g)    Distribution in Event of Taxation.    

          (i)  It is intended that a Participant will be subject to federal
income taxes on amounts credited to the Participant's Deferral Account only when
and as such amounts are distributed to the Participant. There can be no
assurance that this objective will be accomplished. If a Participant is
prematurely taxable on compensation deferred under the Plan, the Participant
could also be subject to a 20% penalty tax on amounts deferred under the Plan
under Code Section 409A. There are substantial uncertainties concerning how Code
Section 409A will be interpreted and administered. If, for any reason, it has
been determined that the Plan fails to meet the requirements of Code
Section 409A and the regulations promulgated thereunder, the Committee or the
Plan Administrator shall distribute to the Participant the portion of the
Participant's Deferral Account that is required to be included in income as a
result of the failure of the Plan to comply with the requirements of Code
Section 409A and the regulations promulgated thereunder.

         (ii)  If, for any reason, it is determined that state, local or foreign
tax obligations, or FICA, Medicare or income tax at source on wages imposed
under Code Section 3401, arise from a Participant's participation in the Plan
with respect to an amount deferred under the Plan before the amount is otherwise
payable or made available to the Participant, the Committee may distribute an
amount to the Participant (either in the form of withholding pursuant to
provisions of applicable law or by distributions directly to the Participant) to
reflect such tax obligation, provided the amount so distributed may not exceed
the amount of such taxes due as a result of participation in the Plan.

        (h)    Effect on Deferral Account.    A Participant's Deferral Account
shall be debited to the extent of any distributions to the Participant pursuant
to this Section 6.

9

--------------------------------------------------------------------------------



        7.    Amendment and Termination.    

        (a)    Amendment.    The Committee, Plan Administrator or the Board may,
with prospective or retroactive effect, amend or terminate the Plan (i) any
time, if determined to be necessary, appropriate or advisable in response to
administrative guidance issued under Code Section 409A or to comply with the
provisions of Code Section 409A, or (ii) if no Participant is materially
adversely affected by such action with respect to amounts required to be
credited to the Participant's Deferral Account under any previously executed
Deferral Agreement; (iii) if each Participant who is materially adversely
affected by such action with respect to any rights previously accrued by the
Participant under the Plan consents in writing to such action; or (iv) at the
discretion of the Committee or Board, to provide for an acceleration of payments
under the Plan in accordance with Treasury Regulation Section 1.409A-3(j)(4).

        (b)    Change in Control.    Notwithstanding the previous paragraph,
following a Change in Control, the Plan will not be subject to amendment or
termination without the prior written consent of each Participant who would be
materially adversely affected by such action.

        (c)    Termination.    Notwithstanding any other provision to the
contrary and except as may otherwise be provided by the Committee or Plan
Administrator, the Plan shall terminate as soon as possible following the
payment of all amounts in respect of all Deferral Accounts.

        8.    General Provisions.    

        (a)    Limits on Transfer of Awards.    Other than by will, the laws of
descent and distribution, or by appointing a Beneficiary, no right, title or
interest of any kind in the Plan shall be transferable or assignable by a
Participant (or the Participant's Beneficiary) or be subject to alienation,
anticipation, encumbrance, garnishment, attachment, levy, execution or other
legal or equitable process, nor subject to the debts, contracts, liabilities or
engagements, or torts of any Participant or the Participant's Beneficiary. Any
attempt to alienate, sell, transfer, assign, pledge, garnish, attach or take any
other action subject to legal or equitable process or encumber or dispose of any
interest in the Plan shall be void.

        (b)    Waiver, Receipt and Release.    

          (i)  As between the Participant and the Company, a Participant and the
Participant's Beneficiary shall assume all risk (other than gross negligence of
the Company or the Committee or Plan Administrator, or breach by the Company of
the terms of this Plan) in connection with the Plan, Trust design,
implementation or administration, Hypothetical Investment decisions made by the
Participant's Manager and the resulting value of the Participant's Deferral
Account, the selection and actions of the Trustee or any other third party
providing services to the Company or the Trust in connection with the Plan or
Trust (including their administrative and investment expenses), including any
income taxes of the Participant or Participant's Beneficiary relating to or
arising out of his or her participation in the Plan, and neither the Company nor
the Committee or Plan Administrator shall be liable or responsible therefor
other than as provided in Section 5(c); provided, however, that the Company may,
in the sole and absolute discretion of the Committee, indemnify any Participant
for any additional 20% tax imposed under Code Section 409A and any additional
interest resulting from an inclusion in income under Code Section 409A as a
result of any actions of the Company in administering or carrying out the
purposes the Plan.

         (ii)  As a condition of being a Participant in the Plan, each
Participant must sign a waiver (which may be a part of the Deferral Agreement)
releasing the Company and its Affiliates, the Committee, the Plan Administrator,
Officers and the Board from any claims and liabilities regarding the matters to
which the Participant has assumed the risk as set forth in this Section.
Payments (in any form) to any Participant or Beneficiary in accordance with the
provisions of the Plan shall, to the extent thereof, be in full satisfaction of
all claims for compensation deferred and relating to the Deferral Account to
which the payments relate against the Company or any

10

--------------------------------------------------------------------------------






Affiliate or the Committee or Plan Administrator, and the Committee or Plan
Administrator may require such Participant or Beneficiary, as a condition to
such payments, to execute a waiver, receipt and release to such effect.

        (iii)  As a condition of being a Participant in the Plan, a Participant
and the Participant's Beneficiary must acknowledge that they assume all risk in
connection with (i) the performance of the Managers, (ii) the performance of the
Hypothetical Investments, and (iii) the tax treatment of amounts deferred under
or paid pursuant to the Plan, and the Company, the Committee, the Plan
Administrator, and the Board shall not be liable or responsible therefor.

        (iv)  As a condition of being a Participant in the Plan, each
Participant must sign a waiver releasing the Trustee and each of its Affiliates
(each, a "Released Party") against any and all loss, claims, liability and
expenses imposed on or incurred by any Released Party as a result of any acts
taken or any failure to act by the Trustee, where such act or failure to act is
in accordance with the directions from the Committee or Plan Administrator or
any designee of the Committee or Plan Administrator.

         (v)  Subject only to the any indemnification of Participants in
accordance with Section 8(b)(i), each Participant agrees to pay any taxes,
penalties and interest such Participant or Beneficiary may incur in connection
with his or her participation in this Plan, and further agrees to indemnify the
Company and its Affiliates, the Committee, the Plan Administrator, Officers, the
Board and the Company's agents for such taxes, penalties and interest the
Participant or Participant's Beneficiary incurs and fails to pay and for which
the Company is made liable by the appropriate tax authority.

        (c)    Unfunded Status of Awards, Creation of Trusts.    The Plan is
intended to constitute an unfunded plan for deferred compensation and each
Participant shall rely solely on the unsecured promise of the Company for
payment hereunder. With respect to any payment not yet made to a Participant
under the Plan, nothing contained in the Plan shall give a Participant any
rights that are greater than those of a general unsecured creditor of the
Company.

        (d)    Participant Rights.    No provision of the Plan or transaction
hereunder shall confer upon any Participant any right or impose upon any
Participant any obligation to be employed by the Company or an Affiliate, or to
interfere in any way with the right of the Company or an Affiliate to increase
or decrease the amount of any compensation payable to such Participant. Subject
to the limitations set forth in Section 8(c) hereof, the Plan shall inure to the
benefit of, and be binding upon, the parties hereto and their successors and
assigns.

        (e)    Tax Withholding.    The Company shall have the right to deduct
from amounts otherwise credited to or paid from a Deferral Account any sums that
federal, state, local or foreign tax law requires to be withheld (including FICA
taxes for social security and/or Medicare, as applicable).

        (f)    Governing Law; Jurisdiction.    The validity, construction, and
effect of the Plan and any rules and regulations relating to the Plan shall be
determined in accordance with the laws of the State of Colorado, without giving
effect to principles of conflicts of laws to the extent not pre-empted by
federal law. Subject to Section 9(d), the enforcement or interpretation of the
Plan and any disputes under or arising out of the Plan shall be submitted to the
exclusive jurisdiction and venue of the federal and state courts located in the
County of Denver, Colorado.

        (g)    Construction.    The captions and numbers preceding the sections
of the Plan are included solely as a matter of convenience of reference and are
not to be taken as limiting or extending the meaning of any of the terms and
provisions of the Plan. Whenever appropriate, words used in the singular shall
include the plural or the plural may be read as the singular.

        (h)    Severability.    In the event that any provision of the Plan
shall be declared illegal or invalid for any reason, said illegality or
invalidity shall not affect the remaining provisions of the Plan but shall

11

--------------------------------------------------------------------------------



be fully severable, and the Plan shall be construed and enforced as if said
illegal or invalid provision had never been inserted herein.

        (i)    Status.    The establishment and maintenance of, or allocations
and credits to, the Deferral Account of any Participant shall not vest in any
Participant any right, title or interest in or to any Plan or Company assets or
benefits except at the time or times and upon the terms and conditions and to
the extent expressly set forth in the Plan and in accordance with the terms of
any Trust.

        (j)    Spouse's Interest.    The interest in the benefits hereunder of a
Participant's spouse who has predeceased the Participant shall automatically
pass to the Participant and shall not be transferable by such spouse in any
manner, including but not limited to such spouse's will, nor shall such interest
pass under the laws of intestate succession.

        (k)    Successors.    The provisions of the Plan shall bind the Company
and its successors.

        9.    Claims Procedures.    

        (a)    Presentation of Claim.    If any Participant or Beneficiary does
not believe that he or she has received Plan benefits to which he or she is
entitled, such person (a "Claimant") must file a written claim with the Plan
Administrator or, if a Plan Administrator has not been appointed, the Committee
under the procedures set forth in this Article. The claim must state with
particularity the benefit or other determination desired by the Claimant. The
claim must be accompanied with sufficient supporting documentation for the
benefit or other determination requested by the Claimant.

        (b)    Notification of Decision.    The Committee or Plan Administrator
shall consider a Claimant's claim and shall notify the Claimant in writing
within twenty-five (25) days of receipt of the claim that either:

          (i)  the Claimant's requested determination has been made, and that
the claim for benefits has been allowed in full; or

         (ii)  the Committee or Plan Administrator has reached a conclusion
contrary, in whole or in part, to the Claimant's requested determination, and
such notice must set forth in a manner calculated to be understood by the
Claimant:

        (A)  specific reason or reasons the claim was denied;

        (B)  specific reference(s) to the pertinent Plan provisions upon which
the decision was based;

        (C)  a description of any additional material or information necessary
for the Claimant to perfect the claim, and an explanation of why such material
or information is necessary;

        (D)  an explanation of the claim review procedure set forth below;

        (E)  a statement of the Claimant's right to bring a civil action under
ERISA in the event of an adverse determination upon review; and

        (F)  if the determination is with respect to a claim for benefits upon
Disability, a disclosure of any internal rule, guidelines, protocol or similar
criteria relied on in making the adverse determination or a statement that such
information will be provided free of charge upon request.

        (c)    Review of a Denied Claim.    Within sixty (60) days (180 days for
a Disability claim) after receiving a notice from the Committee or Plan
Administrator that a claim has been denied in whole or in part, but not
thereafter, a Claimant (or the Claimant's duly authorized representative) may
file with the Committee, if the initial claim was reviewed by the Plan
Administrator or, if not, the Committee's

12

--------------------------------------------------------------------------------



designee a written request for a review of the denial of the claim. The Claimant
(or the Claimant's duly authorized representative):

          (i)  may submit any written comments, documents, records and other
information relating to the claim;

         (ii)  may, upon reasonable request and free of charge, have reasonable
access to, and copies of, all documents, records and other information relevant
to the Claimant's claim;

        (iii)  will be entitled to a review that takes into account all
comments, documents, records and other information submitted by the Participant
related to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination;

        (iv)  will be informed of such other matters as the Committee or its
designee deems relevant; and

         (v)  if the review is for an adverse decision with respect to a claim
for benefits upon Disability, no deference shall be given to the initial benefit
determination. The review shall be conducted by a different individual than the
person who made the initial benefit determination or a subordinate of that
person. The following additional procedures will apply to the review of such an
adverse benefit determination:

        (A)  In the case of a claim denied on the grounds of a medical judgment,
the Committee will consult with a health professional with appropriate training
and experience. The health care professional who is consulted on review will not
be the same individual who was consulted, if any, regarding the initial benefit
determination or a subordinate of that individual.

        (B)  A Claimant shall, on request and free of charge, be given
reasonable access to, and copies of, all documents, records, and other
information Relevant to the Claimant's claim for benefits. If the advice of a
medical or vocational expert was obtained in connection with the initial benefit
determination, the names of each such expert shall be provided on request by the
Claimant, regardless of whether the advice was relied on by the Plan
Administrator.

        The Committee or its designee shall conduct a full and fair review of
the claim and the initial adverse benefit determination and notify the Claimant
in writing of its decision within sixty (60) days (forty-five (45) days for a
Disability claim) after receipt of Claimant's request for a review, unless such
Committee or designee holds regularly scheduled meetings at least quarterly and
the underlying claim is not a claim for benefits upon Disability.

        If the Committee or designee holds regularly scheduled meetings at least
quarterly and the underlying claim is not a claim for benefits upon Disability,
written notice of the Committee or designee's decision, in accordance with the
following paragraph, shall be provided to the Claimant within five (5) days
after the date when the benefit determination is made. The Committee or designee
shall make its benefit determination no later than the date of the meeting
immediately following its receipt of the Claimant's written request for review,
provided that the such request was received more than thirty (30) days prior to
such meeting. If the request for review is received within thirty (30) days
prior to such meeting, the Committee or designee shall make its benefit
determination no later than the date of the second meeting following the date of
its receipt of the Claimant's written request for review. An extension of time
for processing the written request for review is allowable if special
circumstances require an extension, but such an extension shall not extend
beyond the third meeting following the date of the Committee or designee's
receipt of the Claimant's written request for review. Written notice of any
extension of time shall be delivered or mailed within the initial determination
period and shall include an explanation of the special circumstances requiring
the extension and the date by which the Committee or designee expects to render
the final decision.

13

--------------------------------------------------------------------------------



        In the case of an adverse benefit determination, the notification shall
set forth (i) the specific reason or reasons for the adverse determination,
(ii) reference to the specific Plan provisions on which the determination is
based, (iii) a statement that the Claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records,
and other information relevant to the Claimant's claim for benefits, (iv) a
statement describing the voluntary arbitration procedures offered under the Plan
and the right to bring an action under Section 502(a) of ERISA; and (v) if the
determination is with respect to a claim for benefits upon Disability, the
Claimant shall also receive (A) a disclosure of any internal rule, guidelines,
protocol or similar criteria relied on in making the adverse determination or a
statement that such information will be provided free of charge upon request,
and (B) the statement that "You and your Plan may have other voluntary dispute
resolution options, such as mediation. One way to find out what may be available
is to contact your local U.S. Department of Labor Office and your State
insurance regulatory agency."

        (d)    Elective Arbitration.    If a Claimant's claim described in
Section 9(a) is denied pursuant to Sections 9(b) and 9(c) (an "Arbitrable
Dispute"), the Claimant may, in lieu of the Claimant's right to bring a civil
action under Section 502(a) of ERISA, and as the Claimant's only further
recourse, submit the claim to final and binding arbitration in the city of
Denver, state of Colorado, before an experienced employment arbitrator selected
in accordance with the Employment Dispute Resolution Rules of the American
Arbitration Association. Except as otherwise provided in this Section 9(d) or
Section 9(f), each party shall pay the fees of their respective attorneys, the
expenses of their witnesses and any other expenses connected with the
arbitration, but all other costs of the arbitration, including the fees of the
arbitrator, costs of any record or transcript of the arbitration, administrative
fees and other fees and costs shall be paid in equal shares by each party (or,
if applicable, each group of parties) to the arbitration. In any Arbitrable
Dispute in which the Claimant prevails, the Company shall reimburse the
Claimant's reasonable attorneys fees and related expenses. Arbitration in this
manner shall be the exclusive remedy for any Arbitrable Dispute for which an
arbitration is elected. The arbitrator's decision or award shall be fully
enforceable and subject to an entry of judgment by a court of competent
jurisdiction. Should any party attempt to resolve an Arbitrable Dispute for
which an arbitration is elected by any method other than arbitration pursuant to
this Section, the responding party shall be entitled to recover from the
initiating party all damages, expenses and attorneys fees incurred as a result.

        (e)    Legal Action.    Prior to a Change in Control, except to enforce
an arbitrator's award, no actions may be brought by a Claimant in any court with
respect to an Arbitrable Dispute that is arbitrated.

        (f)    Following a Change in Control.    Upon the occurrence of a Change
in Control, an independent party selected jointly by the Participants in the
Plan prior to the Change in the Control and the Committee or the Plan
Administrator or other appropriate person shall assume all duties and
responsibilities of the Committee or Plan Administrator under this Article 9 and
actions may be brought by a Claimant in any appropriate court with respect to an
Arbitrable Dispute that is arbitrated. After a Change in Control, if any person
or entity has failed to comply (or is threatening not to comply) with any of its
obligations under the Plan, or takes or threatens to take any action to deny,
diminish or to recover from any Participant the benefits intended to be provided
thereunder, the Company shall reimburse the Participant for reasonable attorneys
fees and related costs incurred in the pursuance or defense of the Participant's
rights. If the Participant does not prevail, attorneys fees shall also be
payable under the preceding sentence to the extent the Participant had
reasonable justification for pursuing its claim, but only to the extent that the
scope of such representation was reasonable.

14

--------------------------------------------------------------------------------



        10.    Effective Date.    

        The Plan is amended and restated as of December 20, 2007 with effect
from June 30, 2007.

 
   
   


Crocs, Inc.

   

By:

 

/s/ Peter Case


--------------------------------------------------------------------------------

Chief Financial Officer


   

15

--------------------------------------------------------------------------------





 
   
    Merrill Lynch Trust Company
A division of Merrill Lynch Bank & Trust Co., FSB
1300 Merrill Lynch Drive MSC-0303
Pennington, New Jersey 08534


[LOGO]

 
   
    March 7, 2008


Mr. Erik Rebich
General Counsel & Secretary
Crocs, Inc.
6328 Monarch Park Place
Niwot, CO 80503

RE: Crocs, Inc. Senior Executive Deferred Compensation Plan

Dear Mr. Rebich,

        Thank you for submitting your Merrill Lynch FutureCompSM New Account
Application for your non-qualified deferred compensation account(s).

        We have reviewed and approved the account(s) and provided your Merrill
Lynch Financial Advisor with your account number(s). They are as follows:

Account number listing:

 
   
431-95Y41 FAO Ronald R. Snyder   431-95Y42 FAO John P. McCarvel 431-95Y43 FAO
Michael C. Margolis   431-95Y44 FAO Peter S. Case

        Your accounts have been assigned to the North Region trust team. Your
Trust Officer is Albert Boccardo at (609) 274-1320 and your Trust Administrator
is Coleen Liverpool at (609) 274-5693.

Investment to the plan:

        You may now commence investment activity by calling your Financial
Advisor as soon as a contribution to the plan is made, however, please be aware
that all check deposits and check issuance requests must be forwarded to the
Merrill Lynch Trust Company for processing, NOT your local branch office.

Below is our address for your convenience:

 
   
Mailing Address:   Overnight Courier Merrill Lynch Trust Company   Merrill Lynch
Trust Company Employee Benefit Trust Administration   Employee Benefit Trust
Administration P.O. Box 1522   1300 Merrill Lynch Drive, MSC-0303 Pennington,
New Jersey 08534   Pennington, New Jersey 08534 Attention: Coleen Liverpool  
Attention: Coleen Liverpool

        To assure that you and your Plan Administrator have a complete file of
all pertinent documents, enclosed please find the trust agreement, executed by
Merrill Lynch Trust Company. We recommend that you maintain this Agreement in a
file with your Deferred Compensation Plan and Adoption Agreement that you have
already signed.

        As a courtesy to our clients, we have provided the FutureComp
Informational Guide with the following additional sample forms under separate
cover by email for your use in conjunction with your plan and trust account(s).

•Contribution Form

--------------------------------------------------------------------------------



•Disbursement Form

•Designation of Beneficiary Form

•Eligible Participant/Payment Election Form

•Sample Format for Plan Sponsor Department of Labor Filing (DOL)

        Your Financial Advisor is, of course, available to assist you with
questions.

        Thank you for choosing the Merrill Lynch Trust Company for your
retirement plan needs.

Sincerely,

MERRILL LYNCH TRUST COMPANY
A division of Merrill Lynch Bank & Trust Co., FSB

Enclosure

--------------------------------------------------------------------------------






NON-QUALIFIED PLAN
TRUST AGREEMENT


        This Non-Qualified Plan Trust Agreement ("Trust Agreement") entered into
as of March 10, 2008 by and between Crocs, Inc. (the "Employer") and Merrill
Lynch Bank & Trust Co., FSB, (the "the Trustee") with respect to a trust forming
part of the CROCS, INC. 2007 SENIOR EXECUTIVE DEFERRED COMPENSATION PLAN, as the
same may be amended from time to time (the "Plan").

        WHEREAS, the Employer has adopted the Non-Qualified Deferred
Compensation Plan identified above.

        WHEREAS, the Employer has incurred or expects to incur liability under
the terms of such Plan with respect to the individuals participating in such
Plan.

        WHEREAS, the Employer wishes to establish a trust (the "Trust") and to
contribute to the Trust assets that shall be held therein, subject to the claims
of the Employer's creditors in the event of the Employer's Insolvency, as herein
defined, until paid to Plan participants and their beneficiaries in such manner
and at such times as specified in the Plan;

        WHEREAS, it is the intention of the parties that this Trust shall
constitute an unfunded arrangement and shall not affect the status of the Plan
as an unfunded plan maintained for the purpose of providing deferred
compensation for a select group of management or highly compensated employees
for purpose of Title I of the Employee Retirement Income Security Act of 1974,
as amended.

        WHEREAS, it is the intention of the Employer to make contributions to
the Trust to provide itself with a source of funds to assist it in the meeting
of its liabilities under the Plan;

        NOW, THEREFORE, the parties do hereby establish the Trust and agree that
the Trust shall be comprised, held and disposed of as follows:

Section 1. Establishment Of Trust

(a)Deposit of Funds.    The Employer hereby deposits with the Trustee in trust
such cash and/or marketable securities, if any, which shall become the principal
of the Trust to be held, administered and disposed of by the Trustee as provided
in this Trust Agreement.

(b)Irrevocability.    The Trust hereby established shall be irrevocable.

(c)Grantor Trust.    The Trust is intended to be a grantor trust, of which the
Employer is the grantor, within the meaning of subpart E, part I, subchapter J,
chapter 1, subtitle A of the Internal Revenue Code of 1986, as amended, and
shall be construed accordingly.

(d)Trust Assets.    The principal of the Trust, and any earnings thereon, shall
be held separate and apart from other funds of the Employer and shall be used
exclusively for the uses and purposes of Plan participants and general creditors
as herein set forth. Plan participants and their beneficiaries shall have no
preferred claim on, or any beneficial ownership interest in, any assets of the
Trust. Any rights created under the Plan and this Trust Agreement shall be mere
unsecured contractual rights of Plan Participants and their beneficiaries
against the Employer. Any assets held by the Trust will be subject to the claims
of the Employer's general creditors under federal and state law in the event of
Insolvency, as defined in Section 3(a) herein.

(e)Additional Deposits.    The Employer, in its sole discretion, may at any
time, or from time to time, make additional deposits of cash or other property
in trust with the Trustee to augment the principal to be held, administered and
disposed of by the Trustee as provided in this Trust Agreement. Neither the
Trustee nor any Plan participant or beneficiary shall have any right to compel
such additional deposits.

--------------------------------------------------------------------------------



(f)Acceptance of Additional Deposits.    The Trustee shall not be obligated to
receive such cash and/or property unless prior thereto the Trustee has agreed
that such cash and/or property is acceptable to the Trustee and the Trustee has
received such reconciliation, allocation, investment or other information
concerning, or representation with respect to, the cash and/or property as the
Trustee may require. The Trustee shall have no duty or authority to (a) require
any deposits to be made under the Plan or to the Trustee; (b) compute any amount
to be deposited under the Plan to the Trustee; or (c) determine whether amounts
received by the Trustee comply with the Plan. Assets of the Trust may, in the
Trustee's discretion, be held in an account with an affiliate of the Trustee.

(g)Excess Amount.    Notwithstanding Section 1(b), the Employer may certify at
any time to the Trustee a specified amount by which the assets of the Trust
exceed all liabilities of the Plan (the "Excess Amount") and demand that the
Trustee return the Excess Amount to the Employer. The Trustee shall be entitled
to conclusively rely on any such certification, and shall return the Excess
Amount to the Employer as soon as administratively practicable after receipt of
such certification. The Trustee shall have no duty, responsibility, or authority
to calculate any Excess Amount or to determine whether returning any Excess
Amount to the Employer complies with any applicable laws or regulations. The
Trustee shall not be liable to the Employer or any third-party for any damages
whatsoever arising from Trustees return to the Employer of any Excess Amount.

Section 2. Payments To Plan Participants And Their Beneficiaries

(a)Payment of Benefits by Trustee.    With respect to each Plan participant, the
Employer shall deliver to the Trustee a schedule (the "Payment Schedule") that
indicates the amounts payable in respect of the participant (and his or her
beneficiaries), that provides a formula or other instructions acceptable to the
Trustee for determining the amounts so payable, the form in which such amounts
are to be paid (as provided for or available under the Plan), and the time of
commencement for payment of such amounts. The Payment Schedule shall be
delivered to the Trustee not more than thirty (30) business days nor fewer than
fifteen (15) business days prior to the first date on which a payment is to be
made to the Plan participant. Any change to a Payment Schedule shall be
delivered to the Trustee not more than thirty (30) business days nor fewer than
fifteen (15) business days prior to the date on which the first payment is to be
made in accordance with the changed Payment Schedule. Except as otherwise
provided herein, the Trustee shall make payments to Plan participants and their
beneficiaries in accordance with such Payment Schedule. The Trustee shall make
provisions for the reporting and withholding of any federal, state or local
taxes that may be required to be withheld with respect to the payment of
benefits pursuant to the terms of the Plan and shall pay amounts withheld to the
appropriate taxing authorities or determine that such amounts have been
reported, withheld and paid by the Employer, it being understood between the
parties hereto that (1) the Employer shall on a timely basis provide the Trustee
specific information as to the amount of taxes to be withheld and (2) the
Employer shall be obligated to receive such withheld taxes from the Trustee and
properly pay and report such amounts to the appropriate taxing authorities.

(b)Entitlement to Benefits.    The entitlement of a Plan participant or his or
her beneficiaries to benefits under the Plan shall be determined by the Employer
or such party as it shall designate under the Plan, and any claim for such
benefits shall be considered and reviewed under the procedures set out in the
Plan.

(c)Payment of Benefits by Employer.    The Employer may make payment of benefits
directly to Plan participants or their beneficiaries as they become due under
the terms of the Plan. If the Employer determines to make a payment of a
deferred compensation benefit directly to a

2

--------------------------------------------------------------------------------



participant or beneficiary as the benefit becomes payable to the participant or
such participant's beneficiary under the terms of the Plan, the Employer shall
notify the Trustee of the decision to make payment of the benefit directly to
the participant or the participant's beneficiary prior to the time the benefit
becomes payable to the participant or the participant's beneficiary. The
Employer shall provide written certification to the Trustee evidencing such
payment, and may at that time or at a subsequent time request reimbursement from
the Trustee of the amount of such payment. The Trustee, upon receipt of such
written certification and such request, shall distribute such amount to the
Employer. In addition, if the principal of the Trust, and any earnings thereon,
are not sufficient to make payments of benefits in accordance with the terms of
the Plan, the Employer shall make the balance of each payment as it falls due.
The Trustee shall notify the Employer where principal and earnings are not
sufficient.

(d)No Duty to Determine Sufficiency.    The Trustee shall have no responsibility
to determine whether the Trust is sufficient to meet the liabilities under the
Plan, and shall not be liable for payments or Plan liabilities in excess of the
value of the assets held in the Trust.

Section 3. Trustee Responsibility Regarding Payments In The Event Of Insolvency

(a)Insolvency.    The Trustee shall cease payment of benefits to Plan
participants and their beneficiaries if the Employer is Insolvent. The Employer
shall be considered "Insolvent" for purposes of this Trust Agreement if (i) the
Employer is unable to pay its debts as they become due, or (ii) the Employer is
subject to a pending proceeding as a debtor under the United States Bankruptcy
Code.

(b)Notice of Insolvency.    At all times during the continuance of this Trust,
as provided in Section 1 (d) hereof, the principal and income of the Trust, for
which the Employer is treated as grantor and owner shall be subject to the
claims of general creditors of the Employer under federal and state law as set
forth below.

(i)The Board of Directors and the Chief Executive Officer of the Employer (or,
if there is no Chief Executive Officer, the highest ranking officer) shall have
the duty to inform the Trustee in writing of the Insolvency of the Employer. If
a person claiming to be a creditor of the Employer alleges in writing to the
Trustee that the Employer has become Insolvent, the Trustee shall determine
whether the Employer is Insolvent and, pending such determination, the Trustee
shall discontinue payment of benefits to Plan participants or their
beneficiaries.

(ii)Unless the Trustee has actual knowledge of the Insolvency of the Employer,
or has received notice from the Employer or a person claiming to be a creditor
alleging that the Employer is Insolvent, the Trustee shall have no duty to
inquire whether the Employer is Insolvent. The Trustee may in all events rely on
such evidence concerning the solvency of the Employer as may be furnished to the
Trustee and that provides the Trustee with a reasonable basis for making a
determination concerning the solvency of the Employer.

(iii)If at any time the Trustee has determined that the Employer is Insolvent,
the Trustee shall discontinue payments to Plan participants or their
beneficiaries and shall hold the assets of the Trust for the benefit of the
general creditors of the Employer. Nothing in this Trust Agreement shall in any
way diminish any rights of Plan participants or their beneficiaries to pursue
their rights as general creditors of the Employer with respect to benefits due
under the Plan or otherwise.

3

--------------------------------------------------------------------------------



(iv)The Trustee shall resume the payment of benefits to Plan participants or
their beneficiaries in accordance with Section 2 of this Trust Agreement only
after the Trustee has determined that the Employer is not Insolvent (or is no
longer Insolvent).



(c)Amount of Payments after Insolvency.    Provided that there are sufficient
assets, if the Trustee discontinues the payment of benefits from the Trust
pursuant to Section 3(b) hereof and subsequently resumes such payments, the
first payment following such discontinuance shall include the aggregate amount
of all payments due to Plan participants or their beneficiaries under the terms
of the Plan for the period of such discontinuance, less the aggregate amount of
any payments made to Plan participants provided for hereunder during any such
period of discontinuance; provided that the Employer has given the Trustee the
information with respect to such payments made during the period of
discontinuance prior to resumption of payments by the Trustee.

(d)Parent Assets after Insolvency.    Notwithstanding the foregoing provisions
of this Section 3, to the extent a parent corporation, if any ("Parent"),
contributes Parent stock or other assets to the Trust to satisfy any subsidiary
corporation's obligations to the Plan participants and beneficiaries ("Parent
Assets"), such Parent Assets are subject to claims of both the general creditors
of the subsidiary corporation as well as the general creditors of the Parent.

Section 4. Payments To The Employer

        Except as provided in Section 1(g), Section 2(c) and Section 3 hereof,
since the Trust is irrevocable, in accordance with Section 1(b) hereof, the
Employer shall have no right or power to direct the Trustee to return to the
Employer or to divert to others any of the Trust assets before the payment of
all benefits have been made to Plan participants and their beneficiaries
pursuant to the terms of the Plan and this Trust Agreement.

Section 5. Investment Authority

(a)Investment of Principal and Interest.    The Trustee shall invest and
reinvest the principal and income of the Trust as directed by the Employer
(including directions that the Trustee follow Plan participants' deemed
investment elections made in accordance with the terms of the Plan), which
directions may be changed from time to time, all in accordance with procedures
established by the Trustee. The Trustee may limit the categories of assets in
which the Trust may be invested.

(b)Voting Rights.    The Trustee may invest in securities (including stock or
rights to acquire stock) or obligations issued by the Employer. All rights
associated with assets of the Trust shall be exercised by the Trustee or the
person designated by the Trustee, and shall in no event be exercised by or rest
with Plan participants, except that voting rights with respect to Trust assets
will be exercised by the Employer, unless an investment adviser has been
appointed pursuant to Section 5(d) and voting authority has been delegated to
such investment adviser.

(c)Substitution of Assets.    The Employer shall have the right at any time, and
from time to time in its sole discretion, to substitute assets of equal fair
market value for any asset held by the Trust. This right is exercised by the
Employer in a nonfiduciary capacity without the approval or consent of any
person in a fiduciary capacity.

(d)Appointment of Investment Manager.    The Employer may appoint one or more
investment managers, including any entities affiliated with the Trustee, who
shall have the power to

4

--------------------------------------------------------------------------------



manage, acquire, or dispose of such portion of the assets of the Trust as the
Employer shall determine subject to the following:

(i)An investment manager shall act in accordance with the provisions of an
investment management agreement entered into between it and the Employer, an
executed copy of which investment management agreement shall be filed with the
Trustee;

(ii)Each such investment manager must be: (i) registered as an investment
adviser under the Investment Advisers Act of 1940; (ii) if not registered as an
investment adviser under such Act because of paragraph (1) of Section 203A(a) of
such Act, is registered as an investment adviser under the laws of the state
(referred to in such paragraph (1)) in which it maintains its principal office
and place of business and satisfied any applicable filing requirements; (iii) a
bank, as defined in said Act; (iv) an insurance company qualified to manage,
acquire and dispose of the assets of the Plan under the laws of more than one
state of the United States; or (v) an independent third party that shall be
designated or appointed by the Employer, and that shall provide investment
advice on a discretionary or nondiscretionary basis with respect to that portion
of the assets of the Trust as the Employer shall specify from time to time by
written direction(s) to the Trustee;

(iii)The indicia of ownership of the assets of the Trust shall be held by the
Trustee at all times, unless another custodian is appointed by the Employer;

(iv)Any entity affiliated with the Trustee may act as broker or dealer to
execute transactions, including the purchase of any securities directly
distributed, underwritten, or issued by an entity affiliated with the Trustee,
at standard commission rates, mark-ups or concessions, and to provide other
management or investment services with respect to such trust, including the
custody of assets;

(v)Any direction provided to the Trustee by an investment manager shall be
provided in writing or given orally and confirmed in writing, or by telephonic
or electronic methods acceptable to the Trustee as soon as practicable.
Alternatively, an investment manager may provide investment instructions
directly to the broker or dealer and receipt by the Trustee of a confirmation of
the transaction from the broker or dealer shall be conclusive evidence of such
transactions. In either case, the Trustee shall have the authority within
twenty-four (24) hours of receipt of such direction from the investment manager
or confirmation of a transaction to instruct the investment manager to rescind
the transaction if the Trustee determines that the investment is inconsistent
with its operational or administrative requirements; and

(vi)The Trustee may pay any such investment manager for any such services from
the assets of the Trust without reduction for any fees or compensation paid to
the Trustee for its services as trustee.

        Notwithstanding any other provision of the Trust Agreement to the
contrary, with respect to the investment of the assets of the Trust managed by
an investment manager, the Trustee shall have only the duty to follow the
directions of the investment manager and the Trustee shall not be liable to
anyone and shall be completely indemnified and held harmless by the Employer:

(I)for an act or omission of the investment manager (including an act or
omission by the Trustee pursuant to the direction of the investment manager)
with respect to the investment of such assets;

(II)for failing to act with respect to the investment or reinvestment of such
assets absent direction from the investment manager; or

5

--------------------------------------------------------------------------------



(III)for failing to invest, periodically review, diversify or otherwise deal
with the investment of such assets.

        In the event the Employer is Insolvent for purposes of Section 3 and the
Employer fails to provide effective investment instructions to the Trustee as
provided in Section 5(a), the Trustee may appoint one or more investment
advisers who are registered as investment advisers under the Investment Advisers
Act of 1940, who may be affiliates of the Trustee, to provide investment advice
on a discretionary or nondiscretionary basis with respect to all or a specified
portion of the assets of the Trust.

(e)Powers of Trustee.    Subject to Section 5(a), the Trustee, or the Trustee's
designee, is authorized and empowered:

(i)To invest and reinvest Trust assets, together with the income therefrom, in
common stock, preferred stock, convertible preferred stock, bonds, debentures,
convertible debentures and bonds, mortgages, notes, commercial paper and other
evidences of indebtedness (including those issued by the Trustee), shares of
mutual funds (which funds may be sponsored, managed or offered by an affiliate
of the Trustee), guaranteed investment contracts, bank investment contracts,
other securities, policies of life insurance, annuity contracts, options,
options to buy or sell securities or other assets, and all other property of any
type (personal, real or mixed, and tangible or intangible);

(ii)To deposit or invest all or any part of the assets of the Trust in savings
accounts or certificates of deposit or other deposits in a bank or savings and
loan association or other depository institution, including the Trustee or any
of its affiliates, provided with respect to such deposits with the Trustee or an
affiliate the deposits bear a reasonable interest rate;

(iii)To hold, manage, improve, repair and control all property, real or
personal, forming part of the Trust; to sell, convey, transfer, exchange,
partition, lease for any term, even extending beyond the duration of this Trust,
and otherwise dispose of the same from time to time;

(iv)To hold in cash, without liability for interest, such portion of the Trust
as is pending investments, or payment of expenses, or the distribution of
benefits;

(v)To take such actions as may be necessary or desirable to protect the Trust
from loss due to the default on mortgages held in the Trust including the
appointment of agents or trustees in such other jurisdictions as may seem
desirable, to transfer property to such agents or trustees, to grant to such
agents such powers as are necessary or desirable to protect the Trust, to direct
such agent or trustee, or to delegate such power to direct, and to remove such
agent or trustee;

(vi)To settle, compromise or abandon all claims and demands in favor of or
against the Trust;

(vii)To exercise all of the further rights, powers, options and privileges
granted, provided for, or vested in trustees generally under the laws of the
state in which the Trustee has its principal place of business so that the
powers conferred upon the Trustee herein shall not be in limitation of any
authority conferred by law, but shall be in addition thereto;

(viii)To borrow money from any source and to execute promissory notes, mortgages
or other obligations and to pledge or mortgage any trust assets as security; and

(ix)To maintain accounts at, execute transactions through, and lend on an
adequately secured basis stocks, bonds or other securities to, any brokerage or
other firm, including any firm which is an affiliate of the Trustee.

6

--------------------------------------------------------------------------------





Section 6. Additional Powers Of The Trustee

        To the extent necessary or which it deems appropriate to implement its
powers under Section 5 or otherwise to fulfill any of its duties and
responsibilities as the Trustee of the Trust, the Trustee shall have the
following additional powers and authority:

(a)To register securities, or any other property, in its name or in the name of
any nominee, including the name of any affiliate or the nominee name designated
by any affiliate, with or without indication of the capacity in which property
shall be held, or to hold securities in bearer form and to deposit any
securities or other property in a depository or clearing corporation;

(b)To designate and engage the services of, and to delegate powers and
responsibilities to, such agents, representatives, advisers, counsel and
accountants as the Trustee considers necessary or appropriate, any of whom may
be an affiliate of the Trustee or a person who renders services to such an
affiliate, and, as part of its expenses under this Trust Agreement, to pay their
reasonable expenses and compensation;

(c)To make, execute and deliver, as the Trustee, any and all deeds, leases,
mortgages, conveyances, waivers, releases or other instruments in writing
necessary or appropriate for the accomplishment of any of the powers listed in
this Trust Agreement; and

(d)Generally to do all other acts which the Trustee deems necessary or
appropriate for the protection of the Trust.

Section 7. Disposition Of Income

        During the term of this Trust Agreement, all income received by the
Trust, net of expenses and taxes, shall be accumulated and reinvested.

Section 8. Accounting By The Trustee

        The Trustee shall keep accurate and detailed records of all investments,
receipts, disbursements, and all other transactions required to be made,
including such specific records as shall be agreed upon in writing between the
Employer and the Trustee. Within ninety (90) calendar days following the close
of each calendar year and within ninety (90) calendar days after removal or
resignation of the Trustee, the Trustee shall deliver to the Employer a written
account of its administration of the Trust during such year or during the period
from the close of the last preceding year to the date of such removal or
resignation, setting forth all investments, receipts, disbursements and other
transactions effected by it, including a description of all securities and
investments purchased and sold with the cost or net proceeds of such purchases
or sales (accrued interest paid or receivable being shown separately), and
showing all cash, securities and other property held in the Trust at the end of
such year or as of the date of such removal or resignation, as the case may be.
The Trustee may satisfy its obligation under this Section 8 by rendering to the
Employer monthly statements setting forth the information required by this
Section separately for the month covered by the statement.

Section 9. Responsibility And Indemnity of the Trustee

(a)Standard of Conduct.    The Trustee shall act with the care, skill, prudence
and diligence under the circumstances then prevailing that a prudent person
acting in like capacity and familiar with such matters would use in the conduct
of an enterprise of a like character and with like aims, provided, however, that
the Trustee shall incur no liability to any person for any action taken pursuant
to a direction, request or approval given by the Employer which is contemplated
by, and in conformity with, the terms of the Plan and this Trust and is given in
writing by the Employer or in such other manner prescribed by the Trustee. The
Trustee shall

7

--------------------------------------------------------------------------------



also incur no liability to any person for any failure to act in the absence of
direction, request or approval from the Employer which is contemplated by, and
in conformity with, the terms of this Trust. In the event of a dispute between
the Employer and a party, the Trustee may apply to a court of competent
jurisdiction to resolve the dispute.

(b)Indemnification of Trustee.    The Employer hereby indemnifies the Trustee
and each of its affiliates (collectively, the "Indemnified Parties") against,
and shall hold them harmless from, any and all loss, claims, liability, and
expense, including reasonable attorneys' fees, imposed upon or incurred by any
Indemnified Party as a result of any acts taken, or any failure to act, in
accordance with the directions from the Employer or any designee of the
Employer, or by reason of the Indemnified Party's good faith execution of its
duties with respect to the Trust, including, but not limited to, its holding of
assets of the Trust. The Trustee is authorized to prosecute or defend actions,
suits, claims or proceedings for the protection of Trust assets and of the
Trustee in the performance of the duties of the Trustee and to represent the
Trust in all actions, suits, claims or proceedings. The Trustee shall have the
authority to pay, contest or settle any claim by or against the Trust by
compromise, arbitration or otherwise; to release, in whole or in part, any claim
belonging to the Trust to the extent that the claim is deemed uncollectible by
the Trustee. Notwithstanding the foregoing, the Trustee may only pay or settle a
claim assessed against the Trust by the Employer if it is compelled to do so by
a final order of a court of competent jurisdiction which is not subject to
appeal. The Employer agrees to indemnify the Trustee against the Trustee's
costs, expenses and liabilities (including, without limitation, attorneys' fees
and expenses) relating thereto. The Employer's obligations in the foregoing
regard shall be satisfied promptly by the Employer, provided that in the event
the loss, claim, liability or expense involved is determined by a no longer
appealable final judgment entered in a lawsuit or proceeding to have resulted
from the gross negligence or willful misconduct of the Trustee, the Trustee
shall promptly on request thereafter return to the Employer any amount
previously received by the Trustee under this Section with respect to such loss,
claim, liability or expense. If the Employer does not pay such costs, expenses
and liabilities in a reasonably timely manner, the Trustee may obtain payment
from the Trust without direction from the Employer.

(c)Legal Counsel.    The Trustee may consult with legal counsel (who may also be
counsel for the Employer generally) with respect to any of its duties or
obligations hereunder.

(d)Other Advisers.    The Trustee may hire agents, accountants, actuaries,
investment advisers, financial consultants or other professionals to assist it
in performing any of its duties or obligations hereunder.

(e)Authority of Trustee.    The Trustee shall have, without exclusion, all
powers conferred on the Trustee by applicable law, unless expressly provided
otherwise herein, provided, however, that if an insurance policy is held as an
asset of the Trust, the Trustee shall have no power to name a beneficiary of the
policy other than the Trust, to assign the policy (as distinct from conversion
of the policy to a different form) other than to a successor Trustee, or to loan
to any person the proceeds of any borrowing against such policy.

(f)Loan Against Insurance Policy.    However, notwithstanding the provisions of
Section 9(e) above, the Trustee may loan to the Employer the proceeds of any
borrowing against an insurance policy held as an asset of the Trust.

(g)Limitation on Trustee.    Notwithstanding any powers granted to the Trustee
pursuant to this Trust Agreement or to applicable law, the Trustee shall not
have any power that could give this Trust the objective of carrying on a
business and dividing the gains therefrom, within the meaning of
Section 301.7701-2 of the Procedure and Administrative Regulations promulgated
pursuant to the Internal Revenue Code.

8

--------------------------------------------------------------------------------





Section 10. Compensation And Expenses Of The Trustee

        The Trustee is authorized, unless otherwise agreed by the Trustee, to
withdraw from the Trust without direction from the Employer the amount of its
fees in accordance with the fee schedule agreed to in writing by the Employer
and the Trustee. The Employer shall pay all administrative expenses, but if not
so paid, the expenses shall be paid from the Trust.

Section 11. Resignation And Removal Of The Trustee

(a)Resignation of Trustee.    The Trustee may resign at any time by written
notice to the Employer, which shall be effective sixty (60) calendar days after
receipt of such notice unless the Employer and the Trustee agree otherwise.

(b)Removal of Trustee.    The Trustee may be removed by the Employer on sixty
(60) calendar days' written notice or upon shorter written notice accepted by
the Trustee.

(c)Transfer of Assets to Successor.

(i)Upon resignation or removal of the Trustee and appointment of a successor
Trustee, all assets shall subsequently be transferred to the successor Trustee.
The transfer shall be completed within 60 days after receipt of notice of
resignation, removal or transfer, unless the Employer extends the time limit,
provided that the Trustee is provided assurance by the Employer satisfactory to
the Trustee that all fees and expenses reasonably anticipated will be paid.

(ii)Upon settlement of the account and transfer of the Trust assets to the
successor Trustee, all rights and privileges under this Trust Agreement shall
vest in the successor Trustee and all responsibility and liability of the
Trustee with respect to the Trust and assets thereof shall terminate subject
only to the requirement that the Trustee execute all necessary documents to
transfer the Trust assets to the successor Trustee.

Section 12. Appointment Of Successor

(a)Employer Appointment of Successor.    If the Trustee resigns or is removed in
accordance with Section 11(a) or Section 11(b), the Employer may appoint any
third party, such as a bank trust department or other party that may be granted
corporate trustee powers under state law, as a successor to replace the Trustee
upon resignation or removal. The appointment shall be effective when accepted in
writing by the new Trustee, who shall have all of the rights and powers of the
former Trustee, including ownership rights in the Trust assets. The former
Trustee shall execute any instrument necessary or reasonably requested by the
Employer or the successor Trustee to evidence the transfer.

(b)Court Appointment of Successor.    If the Trustee resigns or is removed, a
successor shall be appointed, in accordance with Section 12(a) hereof, by the
effective date of resignation or removal under Section 11(a) or Section 11(b).
If no such appointment has been made, the Trustee may apply to a court of
competent jurisdiction for appointment of a successor or for instructions. All
expenses of the Trustee in connection with the proceeding shall be allowed as
administrative expenses of the Trust.

(c)Duty of Successor Trustee.    The successor Trustee need not examine the
records and acts of any prior Trustee and may retain or dispose of existing
Trust assets, subject to Sections 8 and 9. The successor Trustee shall not be
responsible for and the Employer shall indemnify and defend the successor
Trustee from any claim or liability resulting from any action or inaction of any
prior Trustee or from any other past event, or any condition existing at the
time it becomes successor Trustee.

9

--------------------------------------------------------------------------------





Section 13. Amendment Or Termination

(a)Amendment.    This Trust Agreement may be amended by a written instrument
executed by the Trustee and the Employer. Notwithstanding the foregoing, no such
amendment shall conflict with the terms of the Plan or shall make the Trust
revocable, since the Trust is irrevocable in accordance with Section 1(b)
hereof.

(b)Termination by Employer.    The Trust shall not terminate until the date on
which Plan participants and their beneficiaries are no longer entitled to
benefits pursuant to the terms of the Plan. Upon termination of the Trust any
assets remaining in the Trust shall be returned to the Employer. Notwithstanding
the preceding sentence, if Parent Assets remain in the Trust at termination,
such Parent Assets shall be returned to Parent.

(c)Termination with Participant Approval.    Upon written approval of
participants or beneficiaries entitled to payment of benefits pursuant to the
terms of the Plan, the Employer may terminate this Trust prior to the time all
benefit payments under the Plan have been made. All assets in the Trust at
termination shall be returned to the Employer. Notwithstanding the preceding
sentence, if Parent Assets remain in the Trust at termination, such Parent
Assets shall be returned to Parent.

Section 14. Miscellaneous

(a)Severability.    Any provision of this Trust Agreement prohibited by law
shall be ineffective to the extent of any such prohibition, without invalidating
the remaining provisions hereof.

(b)No Assignment of Benefits.    Benefits payable to Plan participants and their
beneficiaries under this Trust Agreement may not be anticipated, assigned
(either at law or in equity), alienated, pledged, encumbered or subjected to
attachment, garnishment, levy, execution or other legal or equitable process.

(c)Governing Law.    This Trust Agreement and its enforcement shall be governed
by and construed in accordance with the laws of the State of New Jersey.

(d)Survival.    The provisions of Sections 2(d), 3(b)(iii), 9(b) and 15 of this
Trust Agreement shall survive termination of this Trust Agreement.

(e)Conflict with Plan Document.    The rights, duties, responsibilities,
obligations and liabilities of the Trustee are as set forth in this Trust
Agreement, and no provision of the Plan or any other documents shall affect such
rights, responsibilities, obligations and liabilities. If there is a conflict
between provisions of the Plan and this Trust Agreement with respect to any
subject involving the Trustee, including but not limited to the responsibility,
authority or powers of the Trustee, the provisions of this Trust Agreement shall
be controlling.

(f)Shareholder Communications Act.    The Employer agrees that the Trustee will
not supply the Employer's name to issuers of any securities held in the Trust
and, therefore, the Employer will not receive information regarding those
securities directly from the issuer. Instead, the Employer will receive
information from the Trustee, unless the Employer notifies the Trustee in
writing otherwise.

10

--------------------------------------------------------------------------------





Section 15. Arbitration

        By signing this Trust Agreement, including this arbitration clause, the
Employer and the Trustee agree as follows:

•The Employer and the Trustee are giving up the right to sue each other in
court, including the right to a trial by jury, except as provided by the rules
of the arbitration forum in which a claim is filed.

•Arbitration awards are generally final and binding; a party's ability to have a
court reverse or modify an arbitration award is very limited.

•The ability of the Employer and the Trustee to obtain documents, witness
statements and other discovery is generally more limited in arbitration than in
court proceedings.

•The arbitrators do not have to explain the reason(s) for their award.

•The panel of arbitrators will typically include a minority of arbitrators who
were or are affiliated with the securities industry.

•The rules of some arbitration forums may impose time limits for bringing a
claim in arbitration. In some cases, a claim that is ineligible for arbitration
may be brought in court.

•The rules of the arbitration forum in which the claim is filed, and any
amendments thereto, shall be incorporated into this agreement.

        The undersigned Employer and the Trustee agree that all controversies
which may arise between the Employer and the Trustee in connection with this
Trust Agreement, including but not limited to those involving any transaction
related to the Plan or the Plan accounts, or the construction, performance, or
breach of this or any other agreement between the Employer and the Trustee,
whether entered into prior to, on, or subsequent to the date hereof, shall be
determined by arbitration.

        Any arbitration under this Trust Agreement shall be conducted only
before the New York Stock Exchange, Inc. ("NYSE"), an arbitration facility
provided by any other exchange of which Merrill Lynch, Pierce, Fenner & Smith
Incorporated ("MLPF& S") is a member, or the National Association of Securities
Dealers, Inc. ("NASD"), and in accordance with its rules then in force.

        The Employer may elect in the first instance whether arbitration shall
be conducted before the NYSE, another exchange of which MLPF& S is a member, or
the NASD. If the Employer fails to make such election, by registered letter or
telegram addressed to:

Director—Non-Qualified Deferred Compensation Product
Merrill Lynch, Pierce, Fenner & Smith Incorporated
Retirement Group
1400 Merrill Lynch Drive, MSC 0602
Pennington, NJ 08534

before the expiration of five (5) days after receipt of a written request from
the Trustee to make such election, then the Trustee may make such election.
Judgment upon the award of arbitrators may be entered in any court, state or
federal, having jurisdiction. No person shall bring a putative or certified
class action to arbitration, nor seek to enforce any pre-dispute arbitration
agreement against any person who has initiated in court a putative class action,
or who is a member of a putative class who has not opted out of the class with
respect to any claims encompassed by the putative class action until:

(i)the class certification is denied;

(ii)the class is decertified; or

(iii)the person is excluded from the class by the court.

        Such forbearance to enforce an agreement to arbitrate shall not
constitute a waiver of any rights under this Trust Agreement except to the
extent stated herein.

11

--------------------------------------------------------------------------------



Employer Copy

        BY SIGNING THIS TRUST AGREEMENT, THE UNDERSIGNED EMPLOYER ACKNOWLEDGES
(1) THAT, IN ACCORDANCE WITH THE ABOVE TERMS, THE UNDERSIGNED IS AGREEING ON
BEHALF OF THE PLAN IN ADVANCE TO ARBITRATE ANY CONTROVERSIES WHICH MAY ARISE
WITH THE TRUSTEE AND (2) RECEIPT OF A COPY OF THIS TRUST AGREEMENT, INCLUDING
THIS ARBITRATION CLAUSE.

        IN WITNESS WHEREOF, the Employer and the Trustee have executed this
Trust Agreement each by action of a duly authorized person.

Merrill Lynch Bank & Trust Co., FSB   Crocs, Inc.


--------------------------------------------------------------------------------

        «Employer»
By:
 
/s/ A. Scott Roberts


--------------------------------------------------------------------------------


 
By:
 
/s/ Erik Rebich

--------------------------------------------------------------------------------


Name/Title:
 
A. Scott Roberts / Trust Officer


--------------------------------------------------------------------------------


 
Name/Title:
 
Erik Rebich / Secretary

--------------------------------------------------------------------------------


Date:
 
3.10.08


--------------------------------------------------------------------------------


 
Date:
 
2/27/08

--------------------------------------------------------------------------------


 
 
 
 
Add second signature if required:
 
 
 
 
By:
 
/s/ Ronald R. Snyder


--------------------------------------------------------------------------------


 
 
 
 
Name/Title:
 
Ronald R. Snyder / President


--------------------------------------------------------------------------------


 
 
 
 
Date:
 
2/28/08


--------------------------------------------------------------------------------

12

--------------------------------------------------------------------------------



Trustee Copy

        BY SIGNING THIS TRUST AGREEMENT, THE UNDERSIGNED EMPLOYER ACKNOWLEDGES
(1) THAT, IN ACCORDANCE WITH THE ABOVE TERMS, THE UNDERSIGNED IS AGREEING ON
BEHALF OF THE PLAN IN ADVANCE TO ARBITRATE ANY CONTROVERSIES WHICH MAY ARISE
WITH THE TRUSTEE AND (2) RECEIPT OF A COPY OF THIS TRUST AGREEMENT, INCLUDING
THIS ARBITRATION CLAUSE.

        IN WITNESS WHEREOF, the Employer and the Trustee have executed this
Trust Agreement each by action of a duly authorized person.

Merrill Lynch Bank & Trust Co., FSB   Crocs, Inc.


--------------------------------------------------------------------------------

        «Employer»
By:
 
/s/ A. Scott Roberts


--------------------------------------------------------------------------------


 
By:
 
/s/ Erik Rebich

--------------------------------------------------------------------------------


Name/Title:
 
A. Scott Roberts / Trust Officer


--------------------------------------------------------------------------------


 
Name/Title:
 
Erik Rebich / Secretary

--------------------------------------------------------------------------------


Date:
 
3.10.08


--------------------------------------------------------------------------------


 
Date:
 
2/27/08

--------------------------------------------------------------------------------


 
 
 
 
Add second signature if required:
 
 
 
 
By:
 
/s/ Ronald R. Snyder


--------------------------------------------------------------------------------


 
 
 
 
Name/Title:
 
Ronald R. Snyder / President


--------------------------------------------------------------------------------


 
 
 
 
Date:
 
2/28/08


--------------------------------------------------------------------------------

13

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.15



CROCS, INC. AMENDED AND RESTATED 2007 SENIOR EXECUTIVE DEFERRED COMPENSATION
PLAN
NON-QUALIFIED PLAN TRUST AGREEMENT
